


Exhibit 10.23

 

Walter Industries, Inc.

 

2,000,000 Shares

Common Stock

($0.01 par value)

 

Repurchase Agreement

 

 

New York, New York
April 22, 2004

Walter Industries, Inc.

4211 W. Boy Scott Boulevard
Tampa, Florida 33607

 

 

 

Ladies and Gentlemen:

 

JWC Associates, L.P., a Delaware limited partnership, JWC Associates II, L.P., a
Delaware limited partnership, and KKR Partners II, L.P., a Delaware limited
partnership (collectively, the “Selling Stockholders”), propose to sell to
Walter Industries, Inc., a Delaware corporation (the “Company”), 2,000,000
shares of Common Stock, par value $0.01 per share (“Common Stock”), of the
Company (said shares to be sold by the Selling Stockholders being hereinafter
called the “Securities”). 

 

1.             Representations and Warranties of the Company.  The Company
represents and warrants to, and agrees with, the several Selling Stockholders
that:

 

(a)           The execution, delivery and performance of this Agreement and
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action of the Company and will not result in any
violation of the provisions of the Company’s certificate of incorporation or
bylaws.


 

(b)           No consent, approval, authorization, filing, order, registration
or qualification of or with any court or governmental agency or body is required
in connection with the transactions contemplated herein.


 

(c)           This Agreement and the transactions contemplated hereby have been 
approved by the special committee of the Company’s Board of Directors formed to
negotiate and approve the terms of this Agreement and the transactions
contemplated hereby.


 

(d)           As of the date hereof, the Company has sufficient legally
available funds under Section 160 of the Delaware General Corporation Law from
which to purchase the Securities.


 

--------------------------------------------------------------------------------


 


2.             REPRESENTATIONS AND WARRANTIES OF THE SELLING STOCKHOLDERS.  EACH
SELLING STOCKHOLDER, SEVERALLY AND NOT JOINTLY, REPRESENTS AND WARRANTS TO, AND
AGREES WITH, THE COMPANY THAT:


 


(A)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED
BY ALL NECESSARY PARTNERSHIP ACTION OF EACH SELLING STOCKHOLDER AND WILL NOT
RESULT IN ANY VIOLATION OF THE PROVISIONS OF THE CERTIFICATE OF LIMITED
PARTNERSHIP OR LIMITED PARTNERSHIP AGREEMENTS OR SIMILAR ORGANIZATIONAL
DOCUMENTS OF EACH SELLING STOCKHOLDER.


 


(B)           SUCH SELLING STOCKHOLDER IS THE RECORD OWNER OF THE SECURITIES TO
BE SOLD BY IT HEREUNDER FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, EQUITIES AND
CLAIMS.


 


(C)           NO CONSENT, APPROVAL, AUTHORIZATION, FILING, ORDER, REGISTRATION
OR QUALIFICATION OF OR WITH ANY COURT OR GOVERNMENTAL AGENCY OR BODY IS REQUIRED
FOR THE SALE OF THE SECURITIES BY SUCH SELLING STOCKHOLDER AS CONTEMPLATED BY
THIS AGREEMENT.


 


3.             PURCHASE AND SALE.  SUBJECT TO THE TERMS AND CONDITIONS AND IN
RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES HEREIN SET FORTH, EACH SELLING
STOCKHOLDER AGREES TO SELL TO THE COMPANY THE AMOUNT OF SECURITIES SET FORTH
OPPOSITE SUCH SELLING STOCKHOLDER’S NAME IN SCHEDULE I HERETO, AND THE COMPANY
AGREES TO PURCHASE FROM EACH SELLING STOCKHOLDER THE SECURITIES, AT A PURCHASE
PRICE OF $12.50 PER SHARE (WHICH PRICE WAS AGREED UPON BY THE PARTIES ON APRIL
22, 2004 BASED ON A DISCOUNT TO THE CLOSING SALES PRICE PER SHARE ON THE NEW
YORK STOCK EXCHANGE ON THAT DATE).


 


4.             DELIVERY AND PAYMENT.  DELIVERY OF AND PAYMENT FOR THE SECURITIES
SHALL BE MADE BY THE CLOSE OF BUSINESS ON TUESDAY, APRIL 27, 2004 (SUCH DATE AND
TIME OF DELIVERY AND PAYMENT FOR THE SECURITIES BEING HEREIN CALLED THE “CLOSING
DATE”).  DELIVERY OF THE CERTIFICATES REPRESENTING THE SECURITIES SHALL BE MADE
TO THE COMPANY AT THE OFFICES OF THE COMPANY (OR AT SUCH OTHER PLACE MUTUALLY
AGREED UPON BY THE PARTIES) AGAINST PAYMENT BY THE COMPANY OF THE AGGREGATE
PURCHASE PRICE OF THE SECURITIES BEING SOLD BY EACH OF THE SELLING STOCKHOLDERS
TO OR UPON THE ORDER OF SUCH SELLING STOCKHOLDER BY WIRE TRANSFER PAYABLE IN
SAME-DAY FUNDS TO AN ACCOUNT SPECIFIED BY SUCH SELLING STOCKHOLDER.

 


5.             CONDITIONS TO THE OBLIGATIONS OF THE COMPANY AND THE SELLING
STOCKHOLDERS.


 


(A)           THE OBLIGATIONS OF THE COMPANY TO PURCHASE THE SECURITIES SHALL BE
SUBJECT TO (I) THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES ON THE PART OF
THE SELLING STOCKHOLDERS CONTAINED HEREIN AS OF THE CLOSING DATE, (II) THE
PERFORMANCE BY THE SELLING STOCKHOLDERS OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER IN ALL MATERIAL RESPECTS, AND (III) THE EXISTENCE ON THE CLOSING DATE
OF SUFFICIENT LEGALLY AVAILABLE FUNDS UNDER SECTION 160 OF THE DELAWARE GENERAL
CORPORATE LAW FROM WHICH TO PURCHASE THE SECURITIES.


 


(B)           THE OBLIGATIONS OF THE SELLING STOCKHOLDERS TO SELL THE SECURITIES
SHALL BE SUBJECT TO THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES ON THE
PART OF THE


 


2

--------------------------------------------------------------------------------



 


COMPANY CONTAINED HEREIN AS OF THE CLOSING DATE AND TO THE PERFORMANCE BY THE
COMPANY OF ITS OBLIGATIONS HEREUNDER IN ALL MATERIAL RESPECTS.


 


(C)           IF ANY OF THE CONDITIONS SPECIFIED IN THIS SECTION 5 SHALL NOT
HAVE BEEN FULFILLED IN ALL MATERIAL RESPECTS WHEN AND AS PROVIDED IN THIS
AGREEMENT, THIS AGREEMENT AND ALL OBLIGATIONS OF THE COMPANY AND THE SELLING
STOCKHOLDERS HEREUNDER MAY BE CANCELED AT THE CLOSING DATE BY THE OTHER PARTY. 
NOTICE OF SUCH CANCELATION SHALL BE GIVEN TO THE COMPANY AND THE SELLING
STOCKHOLDERS IN WRITING OR BY TELEPHONE OR FACSIMILE CONFIRMED IN WRITING.


 


6.             NOTICES.  ALL COMMUNICATIONS HEREUNDER WILL BE IN WRITING AND
EFFECTIVE ONLY ON RECEIPT, AND, IF SENT TO THE COMPANY, WILL BE MAILED,
DELIVERED OR TELEFAXED TO (813) 871-4420 AND CONFIRMED TO IT AT 4211 W. BOY
SCOTT BOULEVARD, TAMPA, FLORIDA 33607, ATTENTION:  VICTOR P. PATRICK WITH A COPY
TO POTTER ANDERSON & CORROON LLP  TELEFAXED TO (302) 778-6029, AND CONFIRMED TO
IT AT 1313 N. MARKET STREET, P.O. BOX 951, WILMINGTON, DELAWARE 19899-0951,
ATTENTION: MICHAEL B. TUMAS; OR IF SENT TO THE SELLING STOCKHOLDERS, WILL BE
MAILED, DELIVERED OR TELEFAXED TO (212) 750-0003, AND CONFIRMED TO IT , C/O
KOHLBERG KRAVIS ROBERTS & CO., L.P., 9 WEST 57TH STREET, NEW YORK, NY 10009,
ATTENTION:  PERRY GOLKIN WITH A COPY TO LATHAM & WATKINS LLP TELEFAXED TO (650)
463-2600, AND CONFIRMED TO IT AT 135 COMMONWEALTH DRIVE, MENLO PARK, CALIFORNIA
94301, ATTENTION: PETER F. KERMAN.


 


7.             APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.


 


8.             COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


9.             HEADINGS.  THE SECTION HEADINGS USED HEREIN ARE FOR CONVENIENCE
ONLY AND SHALL NOT AFFECT THE CONSTRUCTION HEREOF.


 


10.           LIMITED RECOURSE.  NO PARTNER OF ANY SELLING STOCKHOLDER AND NO
PARTNER OR MEMBER OF ANY GENERAL PARTNER OF ANY SELLING STOCKHOLDER SHALL HAVE
ANY PERSONAL LIABILITY FOR THE PERFORMANCE OF ANY SELLING STOCKHOLDER’S
OBLIGATIONS HEREUNDER.  ANY LIABILITY OR OBLIGATION OF ANY SELLING STOCKHOLDER
HEREUNDER SHALL BE LIMITED TO AND SATISFIED ONLY OUT OF THE PROPERTY OF SUCH
SELLING STOCKHOLDER.


 


3

--------------------------------------------------------------------------------



 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the Selling Stockholders.

 

 

Very truly yours,

 

 

 

JWC ASSOCIATES, L.P.

 

 

 

By: KKR Associates, L.P., its general partner

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

JWC ASSOCIATES II, L.P.

 

 

 

By: KKR Associates, L.P., its general partner

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

KKR PARTNERS II, L.P.

 

 

 

By: KKR Associates, L.P., its general partner

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written.

 

WALTER INDUSTRIES, INC.

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Selling Stockholders:

 

Number of
Securities to be Sold:

 

 

 

 

 

JWC ASSOCIATES, L.P.

 

1,940,113

 

 

 

 

 

JWC ASSOCIATES II, L.P.

 

12,856

 

 

 

 

 

KKR PARTNERS II, L.P.

 

47,031

 

 

 

 

 

TOTAL

 

2,000,000

 

 

5

--------------------------------------------------------------------------------
